          Case 18-03249 Document 54 Filed in TXSB on 08/31/21 Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                        §             Chapter 11
                                              §
Vanguard Natural Resources, LLC,              §             Case No. 17-30560
                                              §
      Reorganized Debtor.                     §
                                              §
                                              §
Grizzly Operating, LLC f/k/a                  §
Vanguard Operating, LLC,                      §
     Plaintiff,                               §
                                              §
vs.                                           §
                                              §
Sublette Co. Treasurer, Wyoming               §             Adv. No. 18-03244
Natrona Co. Treasurer, Wyoming                §             Adv. No. 18-03245
Johnson Co. Treasurer, Wyoming                §             Adv. No. 18-03247
Carbon Co. Treasurer, Wyoming                 §             Adv. No. 18-03248
Park Co. Treasurer, Wyoming                   §             Adv. No. 18-03249
Sweetwater Co. Treasurer, Wyoming             §             Adv. No. 18-03250
Board of Commissioners of Campbell Co.,       §             Adv. No. 18-03246
Wyoming                                       §
                                              §
         Defendants.                          §

                               STIPULATION OF DISMISSAL

         PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1) and

(c), applicable here through Federal Rule of Bankruptcy Procedure 7041, and the Settlement

Agreement between all of the parties in the above captioned adversary proceedings effective

August 17, 2021, each of the parties in the above captioned adversary proceedings stipulate to

the dismissal of all claims and counterclaims asserted in these adversary proceedings with

prejudice, and with each party to bear its own costs and attorneys’ fees.
       Case 18-03249 Document 54 Filed in TXSB on 08/31/21 Page 2 of 2




Dated: August 31, 2021          Respectfully Submitted,

                                /s/ James T. Grogan_ _____________________
                                James T. Grogan III (TX Bar No. 24027354)
                                Broocks M. Wilson (TX Bar No. 24102655)
                                PAUL HASTINGS LLP
                                600 Travis Street, Fifty-Eighth Floor
                                Houston, Texas 77002
                                Telephone: (713) 860-7300
                                Facsimile: (713) 353-3100
                                jamesgrogan@paulhastings.com
                                mackwilson@paulhastings.com

                                Counsel to Grizzly Operating, LLC


                                - and -

                                /s/ Keith M. Aurzada______________________
                                Keith M. Aurzada (TX Bar No. 24009980)
                                Michael P. Cooley (TX Bar No. 24034388)
                                Brian C. Mitchell (TX Bar No. 24046452)
                                REED SMITH LLP
                                Keith M. Aurzada
                                2850 N. Harwood Street, Suite 1500
                                Dallas, Texas 75201
                                Telephone: (469) 680-4200
                                Facsimile: (469) 680-4299
                                kaurzada@reedsmith.com
                                mpcooley@reedsmith.com
                                bmitchell@reedsmith.com

                                Counsel to Sublette Co. Treasurer, Wyoming; Natrona
                                Co. Treasurer, Wyoming; Johnson Co. Treasurer,
                                Wyoming; Carbon Co. Treasurer, Wyoming; Park Co.
                                Treasurer, Wyoming; Sweetwater Co. Treasurer,
                                Wyoming; and Board of Commissioners of Campbell
                                Co., Wyoming
